IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 40352

STATE OF IDAHO,                                      )   2013 Unpublished Opinion No. 508
                                                     )
       Plaintiff-Respondent,                         )   Filed: May 23, 2013
                                                     )
v.                                                   )   Stephen W. Kenyon, Clerk
                                                     )
PAUL MICHAEL EVANS,                                  )   THIS IS AN UNPUBLISHED
                                                     )   OPINION AND SHALL NOT
       Defendant-Appellant.                          )   BE CITED AS AUTHORITY
                                                     )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for possession of a controlled substance with
       intent to deliver, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Paul Michael Evans pled guilty to possession of a controlled substance with intent to
deliver. I.C. § 37-2732(a). In exchange for his guilty plea, additional charges and an allegation
that Evans was a persistent violator were dismissed. The district court sentenced Evans to a
unified term of seven years, with a minimum period of confinement of two years. Evans filed
and I.C.R. 35 motion for reduction of his sentence, which the district court denied. Evans
appeals, asserting that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                     1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Evans’s judgment of conviction and sentence are affirmed.




                                                   2